Citation Nr: 1522067	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  09-17 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-connected degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to September 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision by the RO in San Diego, California that in pertinent part, denied an increase in a 40 percent rating for service-connected degenerative disc disease of the cervical spine, and denied an effective date prior to July 23, 1999 for the grant of service connection for PTSD.

A personal hearing was held in April 2012 before a decision review officer of the RO, and in August 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, and transcripts of these hearings are of record.

In an October 2012 decision, the Board denied entitlement to an effective date prior to July 23, 1999 for the grant of service connection for PTSD, and remanded the claim for an increased rating for a cervical spine disability for additional development.  The case was subsequently returned to the Board.

Although the Agency of Original Jurisdiction (AOJ)'s April 2013 supplemental statement of the case included the issue of entitlement to an earlier effective date for PTSD as an issue still in appellate status, this is incorrect.  As noted above, the Board denied this claim in its October 2012 decision.  As the Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court), the issue is no longer in appellate status, regardless of the incorrect statement by the AOJ.

Additional evidence was recently received from the Veteran.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

There are other issues that are not before the Board.  In decisions dated in April 2013 and October 2013, the AOJ granted service connection for radiculopathy of the right upper extremity, tinnitus, right shoulder strain, left shoulder strain, and bilateral hearing loss.  Since the Veteran did not appeal the ratings or effective dates assigned in these decisions, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).

The issue of entitlement to an earlier effective date for service connection for PTSD has again been raised by the record in a March 2015 statement by the Veteran, and an April 2015 statement by his representative, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

In this regard, the Board notes that there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show that there was clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  It appears that the Veteran has not yet filed a claim alleging CUE in any prior decision.  Finally, since the Veteran has recently submitted copies of service department records, the AOJ should consider the potential applicability of 38 C.F.R. § 3.156(c).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's degenerative disc disease of the cervical spine is manifested by painful motion, with forward flexion no worse than 30 degrees (although flexion was performed to 45 degrees at the most recent VA examination), without evidence of ankylosis.  

2.  Throughout the rating period on appeal, the weight of the competent and credible evidence demonstrates that he does not have intervertebral disc syndrome (IVDS) resulting in any incapacitating episodes under the governing rating criteria.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a rating in excess of 40 percent for the cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2006.  This letter informed him of the type of information and evidence required to substantiate this claim for an increased rating, and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He was also advised to provide evidence showing that his service-connected disability had worsened, and of the downstream disability rating and effective date elements of these claims in this letter.  Additional notice was sent in letters dated in October and December 2008.

He has received all required notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a notice error in timing or content and that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained VA medical records and records from the Social Security Administration (SSA), and arranged for VA compensation examinations and medical opinions as to the severity of his cervical spine disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examination for this condition was conducted in November 2012.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  The examinations were conducted by competent medical professionals.  In addition, it is not shown that the examinations were in any way incorrectly conducted or that the VA examiners failed to address the clinical significance of the Veteran's symptoms. Further, the VA examination reports addressed the applicable rating criteria.  In this regard, the reports of record contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the service-connected cervical spine disability to provide probative medical evidence for rating purposes.  The Board finds that the most recent VA examination is adequate as it provides the information needed to properly rate his cervical spine disability.  38 C.F.R. §§ 3.327(a), 4.2.  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim.  

The Board further finds that the RO has substantially complied with its October 2012 remand orders.  In this regard, the Board directed that additional treatment records be obtained and a VA examination be conducted.  Additional VA treatment records have been associated with the claims file, and another VA examination was conducted in November 2012.  Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the April 2012 RO hearing or August 2012 Board hearing.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

Governing law provides that the evaluation of the same manifestation under different diagnoses, known as pyramiding, is to be avoided.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2014).  In Esteban, the United States Court of Appeals for Veterans Claims (Court) found that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his service-connected cervical spine disability is more disabling than currently evaluated.  He reports muscle spasms, limitation of motion, and pain.

The RO has rated the Veteran's service-connected degenerative disc disease of the cervical spine as 40 percent disabling throughout the rating period on appeal.  The RO has rated this disability under 38 C.F.R. § 4.71a, Diagnostic Code 5243, pertaining to intervertebral disc syndrome (IVDS).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes). 

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  This rating is warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2014).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

The notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The combined normal range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, Note (2).  Note (4) provides that each range of motion measurement is rounded to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a.

The rating criteria for IVDS based on incapacitating episodes provides for a 10 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the last 12 months.  A 20 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A 40 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  If there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a (2014).

Historically, an August 2002 X-ray study of the cervical spine showed spondylosis, degenerative disc disease at C6-7 and fusion at C5-6.  On VA examination in August 2002, the examiner diagnosed degenerative disc disease of the cervical spine with spondylosis and degenerative disc disease status post fusion at C5-6.  An April 2005 magnetic resonance imaging (MRI) scan of the cervical spine showed a solid fusion at C5-6, with disc bulging above and below that level.  There was foraminal stenosis at C7.

On VA examination in December 2006, the Veteran complained of neck pain and stiffness.  He said his pain was stabbing in nature, and was brought on by physical activity.  He stated that he rested and took pain medication during these episodes.  He said he had to have complete bedrest because he still had pain and medication did not stop the pain.  He said he had been advised to have complete bedrest as needed for his constant neck pain.  On examination, there was no radiation of pain on motion.  There was no muscle spasm or tenderness, and no ankylosis.  He had neck pain at the ends of his ranges of motion.  Flexion was to 30 degrees, extension was to 20 degrees, right and left lateral flexion were to 30 degrees, and right and left rotation were to 40 degrees bilaterally without pain, fatigue, weakness, lack of endurance or incoordination, only pain.  The examiner indicated that after repetitive use he will have additional limitation of motion of 10 degrees on all of the ranges of motion with pain, fatigue, weakness, lack of endurance and incoordination with pain having the major impact on function.  On examination of the cervical spine, there was normal head position, with symmetry in appearance, spinal motion and normal spinal curvature.  The examiner indicated that the Veteran had IVDS with chronic or permanent nerve root involvement because of decreased sensation from C5 to C8, which is along the subscapular cervical nerve root left side.  There was no bowel, bladder or erectile dysfunction.  Sensation was decreased along the left C5 to C8.  Motor function was 5/5 and normal in the upper extremities.  Deep tendon reflexes were symmetrical at 2/2 in the upper extremities.  There was no limitation of standing or walking.  The diagnosis was degenerative disc disease of the cervical spine.

Records on file reflect that the Veteran has significant impairment from a non-service-connected low back disability.  A December 2008 VA primary care note reflects that the Veteran had a history of neck/low back pain status post fusion of C5-6 in 1990.  He reported that since his cervical spine fusion, he was free of neck pain for many years, during which time he was still bothered by low back symptoms.  It was noted that he had a work-related neck injury in 1990 in addition to his service-related neck injury.

SSA records reflect that the SSA determined he became disabled in September 2003 due to back disorders and anxiety disorders.

On VA examination in January 2009, the Veteran complained of constant neck pain, and he also reported stiffness and numbness.  He said his pain traveled to the right arm.  The pain was elicited by physical activity and relieved by Vicodin.  He could function during his pain with medication.  He said his condition had not resulted in any incapacitation.  He stated that he could not fully turn his neck.  On examination, posture and gait were within normal limits, there was no evidence of radiating pain on movement, and no evidence of muscle spasm.  There was no evidence of tenderness, and no ankylosis of the cervical spine.  Range of motion of the cervical spine was as follows:  flexion to 35 degrees, with pain at 35 degrees, extension to 30 degrees with pain at 30 degrees, right and left lateral flexion to 35 degrees, with pain at 35 degrees, and right and left rotation to 60 degrees, with pain at 60 degrees.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  There was normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  The examiner indicated that there were no signs of cervical IVDS with chronic and permanent nerve root involvement.  On neurological examination of the upper extremities, motor function was abnormal with decreased strength in the right upper arm by 5-/5.  Sensory function was within normal limits.  Biceps jerk and triceps jerk were 2+ bilaterally.  The diagnosis was degenerative disc disease of the cervical spine.  The examiner opined that the effect of the condition on the Veteran's daily activity was mild.

An April 2009 VA orthopedic note reflects that the Veteran complained of left scapula pain, muscle spasms, and involuntary muscle contractions.  On examination, range of motion of the cervical spine was as follows:  full flexion, with extension and bilateral lateral bending and rotation all reduced by 50 percent.  There was no pain on motion, but there was pain at the base of the neck, with no radiation to the shoulder or arm.

A May 2010 VA treatment note reflects that the Veteran had full strength in the bilateral upper extremities, and intact sensation to light touch.  A July 2010 MRI scan of the cervical spine showed congenital narrowing of the cervical spinal canal, fusion at C5-6, moderately severe degenerative disc disease at C4-5 and C6-7 with mild posterior disc bulges, and mild to moderate degenerative disc disease at C2-3, C3-4 and C7-T1.  There was no evidence of disc herniation.

In an October 2010 statement, the Veteran reported significant pain in the shoulder, neck and low back.  He said he was unable to turn his neck because of tightening, and sometimes had to turn his head with his hands.  He also reported limitation of motion.

At his August 2012 Board hearing, the Veteran testified that his doctor told him he might need surgery on his cervical spine in the future.  He said he had severe muscle spasms in his neck, and sometimes could not move.  He stated that doctors had prescribed bed rest, epidurals and pills to treat his neck disability.  He related that he took muscle relaxers.  He said his neck condition had worsened.  He testified that he had neck surgery in 1990 which was related to a different accident he had, and at that time the doctor told him another disc was also "messed up" and had been for a long time, but he did not operate on it.  He stated that he had more pain and less motion of his neck.  He said he had right arm symptoms related to his neck.

On VA examination in November 2012, the Veteran reported that his cervical spine was injured during service, and was also injured at work in 1989 when two 95-pound boxes fell on him from a high shelf.  He said that one struck him on the head and neck.  He underwent an anterior fusion of C5-6.  He said that now, on a daily basis, he had a burning sensation in his neck that occasionally radiated to his arms bilaterally to the fingertips.  He also had bilateral rotator cuff injuries, with subsequent surgical repair.  

On examination in November 2012, range of motion of the cervical spine was as follows:  flexion to 45 degrees or greater, with pain at 45 degrees.  Extension was to 30 degrees, right and left lateral flexion were to 20 degrees, and right and left lateral rotation to 60 degrees, all with no objective evidence of pain on motion.  The Veteran was able to perform repetitive use testing with three repetitions, and there was no additional limitation of motion.  The examiner indicated that the Veteran did not have additional limitation of motion of the cervical spine following repetitive use testing.  The examiner indicated that he did have functional loss/impairment of the cervical spine, specifically less movement than normal.  He had localized tenderness or pain to palpation of the cervical spine, and did not have guarding or muscle spasm of the cervical spine.  Muscle strength was full throughout the upper extremities, and there was no atrophy.  Deep tendon reflexes in the upper extremities were 2+ (normal) throughout and sensation was normal throughout.  He had mild radicular pain, paresthesias/ dysesthesias, and numbness in the right upper extremity.  He had no other signs or symptoms of radiculopathy, and the left side was not affected.  There were no other neurologic abnormalities related to his cervical spine condition.  The examiner indicated that the Veteran does not have IVDS of the cervical spine.  The examiner noted that he regularly used a cane.  X-ray studies showed arthritis, but did not show vertebral fracture.  The examiner diagnosed cervical disc disease, and said that the Veteran reportedly had a decreased ability to bend and lift heavy objects secondary to neck and bilateral shoulder pain.  In a January 2013 addendum, the VA examiner indicated that the claims file had been reviewed in preparation for the November 2012 examination.

VA medical records reflect ongoing treatment for chronic neck pain from cervical spondylosis.

The Veteran's representative contends that the Veteran's cervical spine disability more closely approximates the next higher 60 percent rating, and that a 60 percent rating should be assigned for this disability.

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, and for the reasons and bases discussed below, the Board finds that a rating in excess of 40 percent is not warranted for his service-connected cervical spine disability, throughout the rating period on appeal.  The objective medical evidence clearly demonstrates that he does not have ankylosis of the cervical spine, as he retains significant motion.  During all VA examinations and outpatient treatment visits, limited cervical spine motion was demonstrated, along with pain and spasms.  The evidence does not show forward flexion limited to 15 degrees or less or favorable ankylosis of the cervical spine, or as required for a 30 percent rating, let alone unfavorable ankylosis of the entire cervical spine, as required for the current 40 percent rating.  As he is not service-connected for other segments of his spine, a higher 100 percent rating is not warranted based on unfavorable ankylosis of the entire spine, under the general rating formula.  Thus, a schedular rating in excess of 40 percent is not warranted for this disability under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).  

Since there is degenerative disc disease in the cervical spine, the Board also has considered whether an increased rating is warranted via application of Diagnostic Code 5243.  However, the January 2009 and November 2012 VA examiners have explicitly stated that the Veteran does not have current IVDS of the cervical spine.  Further, although there is clear evidence of degenerative disc disease, despite the Veteran's lay assertions, there is no evidence of incapacitating episodes that meets the above regulatory definition.  The Board finds that his lay statements with regard to bedrest are less probative than the medical records and examination reports in this regard.  As such, Diagnostic Code 5243 cannot serve as a basis for increasing the rating for his cervical spine disability.  There are no other relevant code sections for consideration.

As for separate evaluations of the chronic neurologic manifestations associated with the Veteran's cervical spine disability, an additional separate neurological rating has already been awarded for radiculopathy of the right upper extremity, and radiculopathy of the left upper extremity is not shown.  Moreover, service connection has also been established for bilateral shoulder disabilities, and symptoms related to these disabilities may not be considered when evaluating the cervical spine disability.  See 38 C.F.R. § 4.14.  There are no additional demonstrated neurologic manifestations of the cervical spine disability that would warrant a compensable rating if evaluated separately.  The November 2012 examiner indicated that the left upper extremity was not affected by the cervical spine disability, and neurological findings were normal on that side.  Thus, the Board finds that additional separate neurological ratings are not warranted.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1); 4.124a, Diagnostic Code 8512.

Having carefully considered the Veteran's contentions in light of the evidence of record and applicable law, the Board finds that a rating in excess of 40 percent is not warranted for the cervical spine disability throughout the rating period on appeal.  His disability picture from the cervical spine disability does not more closely approximate the criteria for a higher 60 percent rating under Diagnostic Code 5243.  The Board finds that any pain the Veteran experiences is contemplated in the evaluation that has been assigned.

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's cervical spine disability (mainly pain, limitation of motion, and muscle spasm) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating in excess of 40 percent for the cervical spine disability is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


